Case 1:19-cv-01006-SOH Document 54                 Filed 08/18/20 Page 1 of 1 PageID #: 226



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

THEOTIS HILDEBRAND                                                                  PLAINTIFF

v.                                      Case No. 1:19-cv-1006

LT. PAUL KUGLER; SGT. J. COTTON;
CORPORAL HIGHTOWER; SGT. JOHNNY
WARD; CAPTAIN MITCHAM; RICKY ROBERTS;
NURSE RICE; MIKE LOFTIN; FRANK HASH;
LT. STEVEN GREEN; and CHARLIE PHILLIPS                                          DEFENDANTS

                                              ORDER
       Before the Court is the Report and Recommendation filed July 31, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

53). Judge Bryant recommends that this action be dismissed because Plaintiff has failed to obey

Court orders and prosecute this case.

       Plaintiff has not objected to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court no clear error warranting a departure

from Judge Bryant’s recommendation.             Therefore, the Court adopts the Report and

Recommendation (ECF No. 53) in toto.             Plaintiff’s Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 18th day of August, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
